Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 47-52, 54, 56-62, 64, 65 and 67-69 are pending. Claims 1-46, 53, 55, 63 and 66 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cory Ellison on 10 March 2022.

Claim Amendments
Amend the claims as follows:

67. (Currently Amended) A Brassica napus plant produced by growing the seed of claim 65, wherein the plant has all the physiological and morphological characteristics of [a] the Brassica napus plant comprising [a] the homozygous loss-of-function mutations of the plant of claim 47 [in at least three, at least four, at least five, at least six, at least seven, or eight endogenous genes encoding SHATTERPROOF (SHP) genes, wherein the endogenous genes comprise a coding sequence that has at least 90% sequence identity to a nucleic acid sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, and SEQ ID NO: 8].

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The closest prior art is that which is cited in the Office action dated 01 October 2021. Moreover, prior to the effective filing date of the instant invention, Brassica napus pod shatter resistance (i.e., SHP) genes as claimed were not know in the art (e.g., see Liu et al, 2020, Journal of Experimental Botany, 71:5402-5413; p. 5403, col. 1, ¶ 2).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 47-52, 54, 56-62, 64, 65 and 67-69 are allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662